Citation Nr: 1526826	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 2006 to February 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In April 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2014).  The resulting VHA opinion was received by the Board in June 2015 and has been included in the claims folder for review.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2014).


FINDING OF FACT

The evidence of record shows that the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea has been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Specifically, he averred in his March 2013 substantive appeal that during service, he talked to the troop clinic about not sleeping well and waking up short of breath.  He had no knowledge of sleep apnea at that time.  He since has been diagnosed with sleep apnea and began using a CPAP machine.  He contends that he had sleep apnea in service that was the cause of the aforementioned symptoms.  

Service treatment records reflected that in November 2006, the Veteran reported "having trouble sleeping r/t pain level."  On the Veteran's October 2009 separation report of medical history the Veteran noted he had a hard time sleeping through the night, but had not sought treatment.  On a December 2009 report of medical assessment, it was noted the Veteran had "? Insomnia."  It further noted he had never sought treatment.  

The Veteran was afforded a VA examination in February 2012.  The examiner noted that in the Veteran's October 2009 separation exam, there was no description of sleep complications or problems.  The examiner also noted a sleep study test had been performed that revealed moderate mixed sleep apnea and severe obstructive sleep apnea was seen while supine and during REM sleep.  The examiner confirmed the diagnosis of sleep apnea and opined "there is lack of any data of complaints or complications of apnea [in service], although there are times where he complained of sleeplessness secondary to pain.  This does not fit the current presentation of his sleep disorder."  

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In a June 2015 opinion, a VA physician thoroughly reviewed the claims file and addressed the specific question stated for consideration by the Board.  The VHA specialist opined that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred during active duty service, in light of elevated body mass index (BMI) of greater than 40 and known increased incidence of obstructive sleep apnea with elevated BMI.  The examiner explained that in reviewing the Veteran's claim file, the Veteran gained over 110 pounds between the dates of August 2006 to December 2009, with his BMI reaching as high as 43 in February 2009.  The significant weight gain may possibly be explained by the Veteran's history of knee injury and limited activities.  The Veteran may have not been aware of snoring or stopping breathing episodes while in service.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's obstructive sleep apnea was incurred in active service. 

The VHA specialist has specifically concluded that the Veteran's currently diagnosed obstructive sleep apnea was as likely as not incurred in active service.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for obstructive sleep apnea is warranted. 

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


